This proceeding is before Supreme Court on certiorari from a report and order of the Public Utilities Commission denying a proposed tariff by the Wakefield Water Company. It is impossible for court properly to fulfill its assigned function because of the commission’s failure to set forth sufficiently the findings and the evidentiary facts upon which it rests its report and order. Rhode Island Consumers’ Council v. Smith, 111 R. I. 271, 302 A.2d 757 (1973).
Higgins, Cavarnagh & Cooney, John P. Cooney, for petitioner. Julius C. Mi-chaelson. Attorney General, R. Daniel Prentiss, Special Asst. Attorney General, for respondents.
The records certified to this court are ordered returned to the commission. It should reconsider the testimony in the present record supplemented 'by such further testimony as may be offered pursuant to the petition of any party or by its own direction, and it should then make further findings and orders in harmony with this order. Any party thereafter dissatisfied may, by motion filed in this court within twenty (20) days following the commission’s action, bring the matter before the court for further consideration. In that event it will be set down for argument upon the briefs now before the court and upon such supplemental record and briefs as may be required. Jurisdiction for the review of the commission’s suspension of the proposed tariff and of the commission’s supplementary report and amended order is retained in this court.